ORDER
PER CURIAM.
James R. Walker (“Walker”) appeals from the judgment of the trial court denying his petition for declaratory judgment and finding that Section 558.016.7, RSMo Cum.Supp.2007, cannot be applied retroactively to reduce Walker’s June 28, 2002 sentence from twenty years of imprisonment to fifteen years of imprisonment. Walker argues his sentence exceeds the range of punishment allowed by law because he is entitled to be sentenced under the amended 2003 version of Section 558.016.7, which came into effect while his case was pending.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).